internal_revenue_service number release date index number ------------------------ ------------------------------------------------------------ ------------------------------------------ ---------------------------------------------- -------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ---------------- telephone number -------------------- refer reply to cc fip b04 plr-114365-16 date july taxpayer ------------------------------------------------------------------------------------------------- ----------------------------- state x year a year b year c year d year e year f year g ------------- ------ ------ ------ ------ ------ ------ ------ dear -------------- this letter is in response to taxpayer’s request for consent to revoke its election under sec_807 of the internal_revenue_code to recompute every five years the applicable_federal_interest_rate used in the computation of its life_insurance_reserves under sec_807 facts taxpayer is organized under the laws of state x and is a life_insurance_company within the meaning of sec_816 on its federal_income_tax returns for the taxable_period year a through year b taxpayer computed its life_insurance_reserves under sec_807 for contracts issued during year a by taking into account in each case the greater of a the prevailing_state_assumed_interest_rate as defined in sec_807 psair applicable to contracts issued in year a and b the applicable_federal_interest_rate as defined in sec_807 afir applicable to contracts issued in year a on its federal_income_tax return for year c taxpayer elected under sec_807 to recompute the afir every five years and computed its life_insurance_reserves under sec_807 for contracts plr-114365-16 issued in year a by taking into account the greater of a the psair applicable to contracts issued in year a and b the afir applicable to contracts issued in year c under sec_807 an election to recompute the afir applies not only to the contracts with respect to which the election is made but also to all contracts issued during any subsequent calendar_year unless the election is revoked with the secretary’s consent accordingly on each of its federal_income_tax returns for the year d through year e taxpayer has continued to recompute the afir on the federal_income_tax return for the fifth taxable_year subsequent to the year in which the rate was first used taxpayer requests permission to revoke its election under sec_807 so that contracts with respect to which there has not yet been a recomputation of the afir will not be required to undergo a recomputation of the afir ie contracts issued after year f taxpayer’s proposed revocation of the election with respect to contracts issued after year f will not affect the computation of reserves with respect to contracts issued before year g taxpayer represents that it will not make a new election under sec_807 for at least ten taxable years following the taxable_year in which the revocation takes effect law and analysis for taxable years after sec_807 provides that the interest rate used in the computation of life_insurance_reserves is the greater of i the afir or ii the psair sec_807 defines the afir as the interest rate prescribed under sec_846 for the calendar_year in which a contract is issued however a taxpayer may elect under sec_807 to recompute every five years the afir to be used in the computation of life_insurance_reserves sec_807 provides i in general -in computing the amount of the reserve with respect to any contract to which the election under this clause applies for periods during any recomputation period the applicable_federal_interest_rate shall be the annual rate determined by the secretary under sec_846 for the 1st year of such period no change in the applicable_federal_interest_rate shall be made under the preceding sentence unless such language would equal or exceed of percentage_point ii recomputation period -for purposes of subclause i the term recomputation period means with respect to any contract the calendar_year period beginning with the 5th calendar_year beginning after the calendar_year in which the contract was issued and each subsequent calendar_year period plr-114365-16 iii election -an election under this clause shall apply to all contracts issued during the calendar_year for which the election was made or during any subsequent calendar_year unless such election is revoked with the consent of the secretary sec_807 provides that the 10-year spread that applies under sec_807 to adjustments resulting from changes in the basis of calculating reserves does not apply to any adjustment required as a result of the use of a recomputed afir thus in taxpayer’s situation the granting of the service’s consent will not result in any amounts that would be subject_to adjustment under sec_807 conclusion consent is hereby granted to revoke taxpayer’s election to recompute the afir effective for contracts issued after year f the ruling contained in this letter is based upon information and a representation submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely rebecca l baxter senior technician reviewer branch financial institutions products cc
